Case 1:19-cv-02622-WJM-MEH Document 31 Filed 07/28/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

  Civil Action No. 19-cv-2622-WJM-MEH

  GARRETT QUINN, individually and on behalf of others similarly situated,

         Plaintiff,

  v.

  FIELD GEO SERVICES, INC.,

         Defendant.


                   ORDER GRANTING STIPULATED MOTION FOR
              CONDITIONAL CERTIFICATION AND APPROVAL OF NOTICE


         This matter is before the Court on Plaintiff Garrett Quinn’s Motion for Conditional

  Certification as a Collective Action (“Motion”) (ECF No. 24) and the parties’ Stipulation

  to Plaintiff’s Motion (“Stipulation”) (ECF No. 30). For the reasons set forth below, the

  Motion is granted.

                                       I. BACKGROUND

         Garrett Quinn brings this action against Field Geo Services, Inc. (“Field Geo”) on

  behalf of himself and others similarly situated, seeking to recover unpaid overtime

  wages under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. On

  January 3, 2020, Plaintiff filed a motion to conditionally certify this case as a collective

  action pursuant to 29 U.S.C. § 216(b). (ECF No. 24.) On February 21, 2020, the

  parties jointly filed their Stipulation (ECF No. 30), agreeing that this case should be

  conditionally certified as a collective action and proposing notice and consent-to-join

  forms that will be sent to the eligible members of this putative collective action. Quinn’s
Case 1:19-cv-02622-WJM-MEH Document 31 Filed 07/28/20 USDC Colorado Page 2 of 5




  factual allegations are briefly summarized as follows.

         Field Geo is a “geologic service company.” (¶ 24.)1 Quinn worked for Field Geo

  as a “mudlogger” or “Geologist.” (¶ 31.) Field Geo Geologists like Quinn typically work

  twelve-hour shifts each day for three weeks and then take the following two weeks off.

  (¶ 27.) At the relevant times, Field Geo paid all of its Geologists a flat sum for each

  twelve-hour shift worked, regardless of the total number of hours worked in a week

  (“day rate plan”). (¶ 28.) In adhering to this compensation structure, Field Geo has

  failed to provide its Geologists overtime pay for hours worked in excess of 40 hours per

  week. (¶ 30.)

                                      II. LEGAL STANDARD

         The FLSA permits collective actions where the allegedly aggrieved employees

  are “similarly situated.” 29 U.S.C. § 216(b). W hether employees are similarly situated

  is judged in two stages: a preliminary or “notice stage” (at issue here) and then a more

  searching, substantive stage, usually after the close of discovery. Thiessen v. Gen.

  Elec. Capital Corp., 267 F.3d 1095, 1102–03, 1105 (10th Cir. 2001). At the notice

  stage, conditional certification requires “nothing more than substantial allegations that

  the putative [collective action] members were together the victims of a single decision,

  policy, or plan.” Id. at 1102 (internal quotation marks omitted); see also Boldozier v.

  Am. Family Mut. Ins. Co., 375 F. Supp. 2d 1089, 1092 (D. Colo. 2005) (apply ing

  Thiessen). The standard for certification at this stage of the proceedings is a lenient

  one. See Thiessen, 267 F.3d at 1103; Williams v. Sprint/United Mgmt. Co., 222 F.R.D.


         1
              Citations to a paragraph number, without more, e.g. (¶ __), are to paragraphs in
  Plaintiff’s Original Complaint (ECF No. 1).

                                                  2
Case 1:19-cv-02622-WJM-MEH Document 31 Filed 07/28/20 USDC Colorado Page 3 of 5




  483, 485 (D. Kan. 2004).

         If a plaintiff meets this standard, the Court may order the defendant to provide

  contact information for employees that may be eligible to participate in the collective

  action, and may approve a form of notice to be sent to all of those individuals. See

  Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 169-74 (1989). Such notice is

  usually required because, unlike class actions under Federal Rule of Civil Procedure

  23, collective actions under the FLSA require a party to opt in rather than opt out. See

  29 U.S.C. § 216(b) (“No employee shall be a party plaintiff to any [collective] action

  unless he gives his consent in writing to become such a party and such consent is filed

  in the court in which such action is brought.”).

                                        III. ANALYSIS

  A.     Collective Action Conditional Certification

         The parties define membership in this putative collective action as: “All Field

  Geologists who Field Geo Services, Inc. employed in the U.S. and who Field Geo

  Services, Inc. paid according to its day rate plan at any time from August 17, 2017 to

  present.” (See Court-approved “Notice of Unpaid Overtime Lawsuit” Form, enclosed

  with this Order.)

         Given the parties’ Stipulation (ECF No. 30) and upon independent rev iew, the

  Court finds that Plaintiff has made allegations sufficient to warrant conditional

  certification. See Thiessen, 267 F.3d at 1103. Plaintiff alleges that Field Geo has

  failed to pay a proper overtime wage to himself and to all other Geologists. (¶¶ 27–28,

  31.) At this stage of the proceedings, these allegations are sufficient to establish that

  the potential collective action members were subject to “a single decision, policy, or

                                               3
Case 1:19-cv-02622-WJM-MEH Document 31 Filed 07/28/20 USDC Colorado Page 4 of 5




  plan” giving rise to their unpaid-wage claims. See Thiessen, 267 F.3d at 1103. As

  such, the Court will conditionally certify the proposed collective action as defined in the

  Court-approved “Notice of Unpaid Overtime Lawsuit” Form enclosed with this Order.

  B.     Form of Notice & Notice Procedures

         The parties have stipulated to a “Notice of Unpaid Overtime Lawsuit” Form and

  “Consent to Join” Form, the revised versions of which are enclosed with this Order.

  The Court has independently reviewed both documents and finds them appropriate. In

  particular, the Court finds that the procedures for notifying potential members of this

  putative collective action set forth in the “Notice of Unpaid Overtime Lawsuit” Form are

  satisfactory.

                                      IV. CONCLUSION

         For the reasons set forth above, the Court ORDERS as follows:

  1.     Pursuant to the parties’ Stipulation (ECF No. 30) and upon independent rev iew,

         Plaintiff’s Motion for Conditional Certification as a Collective Action (ECF No. 24)

         is GRANTED;

  2.     This action is CONDITIONALLY CERTIFIED as a collective action under

         29 U.S.C. § 216(b) with eligible collective action members defined as: “All Field

         Geologists who Field Geo Services, Inc. employed in the United States and who

         Field Geo Services, Inc. paid according to its day rate plan at any time from

         August 17, 2017 to the present.”

  3.     The “Notice of Unpaid Overtime Lawsuit” and “Consent to Join” forms enclosed

         with this Order are APPROVED;



                                               4
Case 1:19-cv-02622-WJM-MEH Document 31 Filed 07/28/20 USDC Colorado Page 5 of 5




  4.    Within 10 days of the entry of this Order, Field Geo shall provide Plaintiff with

        the full names, last known addresses, last known e-mail addresses, last known

        telephone numbers, and beginning and ending date(s) of work performed for or

        on behalf of Field Geo, of the eligible members of the putative collective action

        as described in paragraph (2) above;

  5.    Within 20 days of the entry of this Order, Plaintiff’s counsel shall send a copy of

        the Court-approved “Notice of Unpaid Overtime Lawsuit” and “Consent to Join”

        forms to the eligible members of this putative collective action by First Class U.S.

        Mail and by e-mail. Field Geo shall also be required to post the Notice and

        Consent forms on all Field Geo-controlled jobsites for 60 days in an open and

        obvious location.

  6.    In order to opt in to this putative collective action, the eligible members shall

        have until October 16, 2020 to complete, sign and mail, e-mail, or fax the

        “Consent to Join” form to Plaintiff’s counsel.


        Dated this 28th day of July, 2020.

                                                          BY THE COURT:




                                                          William J. Martínez
                                                          United States District Judge




                                               5
